Citation Nr: 1302132	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

4.  Entitlement to service connection for a left ankle disorder (claimed as residuals of a left ankle fracture).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In October 2007, a local hearing was held before a Decision Review Officer (DRO).  A copy of the transcript is associated with the claims folder.  

The Veteran failed to report for a videoconference hearing scheduled in June 2008.  He has not provided an explanation for his absence or requested that the hearing be rescheduled.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).  

In July 2011, the Board determined that new and material evidence had been received to reopen a claim of entitlement to service connection for a left ankle disorder.  The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, type II diabetes mellitus, a skin disorder, hearing loss, tinnitus, and a left ankle disorder were remanded for additional development.  

In October 2011, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  As these issues were resolved, they are no longer for consideration by the Board.  

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to service connection for headaches and dizziness have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange. 

2.  Type II diabetes mellitus is a disease presumptively associated with herbicide exposure; however, the Veteran does not have a confirmed diagnosis of type II diabetes mellitus.  

3.  The Veteran has not been shown to have a current left ankle disorder that manifested in service or within one year thereafter or that is otherwise related to his military service.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  A left ankle disorder was not incurred during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the Veteran was sent letters in June 2007, July 2011, and October 2011, which notified him of the evidence necessary to substantiate his claims and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.   After the notice was provided, the Veteran's claims were readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claims for service connection for diabetes mellitus and a left ankle disorder. Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination is unnecessary to decide the claims for service connection for diabetes mellitus and a left ankle disorder because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran does not have a current diagnosis of diabetes mellitus, and he has not been shown to have had a disease, event, or injury pertaining to his left ankle during his active military service.  His service treatment records are entirely negative, and in the decision below, the Board finds that his reported history regarding a left ankle disorder to be not credible.  Therefore, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57   (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

 For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with regard to the issues decided herein. 



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability, however, is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The law also establishes a presumption of service connection for certain diseases associated with exposure to herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii). 

The list of diseases currently associated with exposure to herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancer, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


I.  Type II Diabetes Mellitus

The Veteran's service personnel records indicate that he served in Vietnam from April 1967 to May 1968.  As such, he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange. 

At the outset, the Board notes that, if the Veteran has a diagnosis of type II diabetes, service connection would be warranted on a presumptive basis due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  Thus, the Board must determine whether or not the Veteran has a current diagnosis.  

The Veteran underwent a VA Agent Orange examination in January 2006.  A confirmed diagnosis of diabetes was not shown.  At the October 2007 hearing, the Veteran testified that he did not have a diagnosis of type II diabetes mellitus, but that he was told he is "borderline."  

A VA record dated in August 2008 notes a history of pre-diabetes and indicates that he was "now in diabetes range."  A two-hour glucose tolerance test was ordered.  A subsequent addendum indicates the results were reviewed with the Veteran and that he was encouraged to lose weight, exercise, and cut down on alcohol.  Subsequent VA records dated in October 2010 and August 2011 show diagnoses of pre-diabetes.  

On review, the evidence of record does not show a current diagnosis of type II diabetes mellitus.  The Veteran himself admitted in October 2007 that he did not have a diagnosis, and the medical evidence does not show that he has been diagnosed.  The Board does acknowledge the isolated record showing that the Veteran was in the diabetes range, but a confirmed diagnosis was not shown following laboratory testing.  Significantly, subsequent records note only pre-diabetes.  Thus, the Board does not find a confirmed diagnosis of type II diabetes at any time during the appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current diagnosis of diabetes mellitus in this case during the period of the appeal, the Board finds that the Veteran is not entitled to service connection. 

The preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  


II.  Left Ankle Disorder 

In July 2007, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a left ankle disorder.  The Veteran disagreed with the decision and subsequently perfected this appeal.  As noted above, in July 2011, the Board reopened the claim and remanded the merits for additional development.  

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis related to his left ankle.  Moreover, his lower extremities were found to be normal during a May 1968 separation examination, and he specifically denied having any swollen or painful joints, broken bones, or foot trouble.  

The Veteran was later seen in January 2001 by a private provider.  He reported having sharp pain and indicated that he could not walk well by noon.  It was also noted that he had gout a few years ago.  X-rays of the left foot showed a small calcaneal spur, and moderate degenerative changes were noted at the talar calcaneal joint.  The visualized osseous structures of the left ankle were unremarkable.  

Records from a private orthopedist show that the Veteran was seen in February 2002 following a referral for left ankle and foot pain.  He reported having pain on the left for two years, but no specific mechanism of injury was noted.  Magnetic resonance imaging confirmed flexor hallucis longus (FHL) tendonitis and peroneus brevis tendinitis, but interestingly, no discussion of osteophyte or significant arthrosis in the subtalar joint.  The assessment was subtalar arthritis and an enlarged peroneal tubercle.  

In March 2004, the Veteran was seen by a podiatric surgeon on referral for an evaluation of a chronically painful left ankle.  It was noted that he has had impingement syndrome with a bone spur for many years.  X-rays showed a large 1 centimeter bone spur emanating of the lateral calcaneal wall without evidence of a fracture.  There was some arthritic change within the subtalar joint on examination, but no evidence of any osteolysis, sequestra, or infective process around the joint.  There was also some mild arthritis at the anterior ankle joint and on the medial ankle joint line with narrowing of the joint and small bone spur formation.  The impression was a lateral bone spur with chronic impingement syndrome left ankle.  The podiatrist recommended excision of the large bone spur, and the Veteran subsequently underwent a resection of the lateral calcaneal hypertrophic spurs with tendon repair of the peroneus brevis and longus tendons.  

The Veteran first claimed entitlement to residuals of a broken left ankle in November 2005.  At that time, he indicated that the disorder began in September 1966.  

Private rheumatology records dated in September 2005 show a diagnosis of polyarthritis.  

In his March 2007 VA Form 21-526, the Veteran reported that he sprained his ankle in basic training and had a bone spur.  

At the October 2007 hearing, the Veteran testified that he injured his ankle during basic training and was in a walking cast.  He asserted that he was not allowed to be an infantryman because his leg was in a cast and that he was reclassified as a communications jeep driver.  He testified that, when he had his surgery, the doctor said the bone spur was probably from a prior injury.  

In an October 2007 statement, the Veteran indicated that his ankle has hurt him all of these years and that he finally had an operation on it.  He indicated that the bone spur was caused by a fracture years ago and was pinching a couple of nerves and that he had it ever since basic training.  

Based on the foregoing, the Veteran clearly has a current left ankle disability.  However, there is no evidence that left ankle arthritis manifested to a compensable degree within one year following discharge from service.  Therefore, service connection on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The Board has also considered whether any current left ankle disorder manifested in service or is otherwise related thereto.  However, the Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of a left ankle disorder or injury.  The Board has considered the Veteran's statements that he injured (fractured or sprained) his left ankle during basic training and that he has had left ankle problems since that time.  

The Board notes that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had injured his left ankle in service and has had problems since that time.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and his lower extremities were normal at the time of his separation from service.  In fact, he specifically denied having any pertinent medical history at that time.  As such, there is actually affirmative evidence showing that he did not have a left ankle disorder at the time of his separation from service. 

In addition, the Veteran did not seek treatment or complain of a left ankle disorder for many decades following his period of service.  Thus, the Veteran's claim that he has had left ankle disorder since service is not supported by the contemporaneous evidence of record.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Moreover, the Veteran has made inconsistent statements regarding the onset of his left ankle disorder.  In fact, private medical records dated in February 20002 specifically noted that he reported having left ankle and pain for only two years and indicated that he did not relate any specific mechanism of injury.  Such a report directly contradicts his current assertions.  As such, the Veteran's own statements are inconsistent.  Therefore, the Board finds that the Veteran's reported history regarding the onset of his left ankle disorder to be not credible. 

Based on the foregoing, the competent and credible evidence does not show that a left ankle disorder manifested in service or within one year thereafter.  Moreover, the competent and credible evidence does not establish a disease, injury, or event in service to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

The Board has also considered the Veteran's testimony wherein he stated that his doctor said the bone spur was probably from an old injury.  The Veteran has not submitted a medical statement in support of this contention, and while the Veteran may be competent to report what he was purportedly told, the Board finds this evidence too attenuated to constitute medical evidence of a nexus to service, and it is not considered probative.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).

In summary, the record does not contain competent and credible evidence documenting an in-service left ankle injury or that any current left ankle disorder is related to active military service or events therein.  The preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  Therefore, the Board concludes that service connection for a left ankle disorder is not warranted


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for a left ankle disorder is denied.  



REMAND


Acquired psychiatric disorder, to include PTSD

In July 2007, the RO denied entitlement to service connection for PTSD.  The Veteran disagreed with the decision and subsequently perfected this appeal.  In July 2011, the Board recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Establishing entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in according with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see Cohen v. Brown, 10 Vet. App. 128 (1997).

In his March 2007 VA Form 21-526, the Veteran claimed service connection for PTSD.  He indicated that he was a jeep driver and was shot at and ambushed.  He also stated that his replacement shot himself.  At the October 2007 hearing, the Veteran indicated that he was a jeep driver in Vietnam and that they came under rocket and mortar attacks.  He also reported various other stressors related to his Vietnam service.  

The Veteran has not provided sufficient details regarding his claimed stressors so as to permit stressor verification.  Notwithstanding, regulations governing an award of service connection for PTSD were amended during the course of this appeal.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Pursuant to regulation, "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The Veteran's personnel records confirm that he served in Vietnam and was attached to an artillery unit.  His military occupational specialty was listed on his DD Form 214 as a field wireman.  His DA Form 20also indicates that, during his tour in Vietnam, his principal duty was serving as a radio telephone operator.  The Veteran did not receive any medals conclusively indicating combat participation; however, he did receive the Vietnam Campaign Medal and the Vietnam Service Medal.

The Board acknowledges that the record at this time does not show a confirmed diagnosis of PTSD or other acquired psychiatric disorder.  Depression screenings in September 2010 and August 2011 were negative.  Notwithstanding, an April 2007 VA record indicates that the PTSD screen was positive.  Additionally, at the October 2007 hearing, the Veteran reported that he had nightmares after service and still has them.  He further testified that he cannot watch Army or violent movies.  Although the Veteran is not competent to diagnose himself with PTSD, he is competent to report PTSD symptoms, such as nightmares and avoidance.  

Under the circumstances of this case, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, Veterans Benefits Administration (VBA) Training Letter 10-05 (July 16, 2010), which addresses the relaxation of evidentiary standards for establishing in service stressors, indicates that if a DD Form 214 verifies service in a location that would involve "hostile military or terrorist activity," as evidenced by awards, such as a Vietnam Service Medal, this evidence would be sufficient to schedule a veteran for psychiatric examination. 


Skin disorder

The record shows diagnoses of tinea corporis/versicolor and eczema, and as such, there is clearly evidence of a current skin disorder.  Moreover, as discussed above, he is presumed to have been exposed to herbicides during his service in Vietnam.  

Although tinea corporis/versicolor and eczema are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Under the circumstances of this case, the Board finds that a VA examination is warranted to determine whether any of the currently diagnosed skin disorders are related to military service or events therein, to include presumed exposure to Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA psychiatric examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies. 

If the Veteran is diagnosed with PTSD, the examiner is requested to state whether the reported in-service stressors are adequate to support the diagnosis of PTSD and whether they are related to fear of hostile military or terrorist activity.  If so, is it at least as likely as not that the Veteran's current psychiatric symptoms are related to the claimed in-service stressors.

If the Veteran is diagnosed with an acquired psychiatric disorder, other than PTSD, the examiner is requested to opine whether it is at least as likely as not that the disorder is related to active military service or events therein.  

A complete rationale for any opinions expressed must be provided.

2.  The AMC/RO should schedule the Veteran for a VA skin examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.

The examiner is requested to identify all current skin disorders, and for each diagnosis identified, he or she should provide an opinion as to whether it is at least as likely as not that the disorder is directly related to the Veteran's military service, including his presumed herbicide (Agent Orange) exposure.  The examiner is also requested to review the Veteran's reported history (i.e., that his skin disorder began in Vietnam) and should provide an explanation regarding whether there is a medical basis to support or doubt the history.  

A complete rationale for any opinions expressed must be provided.

3.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are is in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

5.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; and entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


